Title: Enclosure: List of Articles, 17 July 1782
From: Adams, Abigail
To: Adams, John


      6 lb. best Hyson Tea
      2 China Cooffee Pots
      1 doz: handled Cups & Saucers—China
      2 doz Soup Plates & a Tureen
      doz: flat do.
      doz small long dishes
      2 pr Pudding do.
      
       2 or 3 Brushes
      
      3 or 4 house Brushs
      Mrs. Warren has left this memorandom with a request that she may have these articles and she will pay the money to me or send to her Son for any thing I may want from France, but at present I know of nothing, so that I should be glad if they are sent they may not be put with any thing which belongs to me, but invoiced and put up by them selves.
      